Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently, claims 1-7, 9-18 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant’s arguments follow.  This action is FINAL. 
Any rejection not reiterated is withdrawn in view of the amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 13 recites “the wash step occurs before adding linkers to the sample”. Therefore, the claim will be interpreted as a washing step occurring at any point before introducing linkers, e.g., before or after the Cas endonuclease complexes are added to the sample, or before or after the exonuclease is added to the sample or during an intermediate step within the previously stated steps.
Claim 17 recites “tiling” without any further limitation or explicit definition in the specification to the term. Therefore, “tiling” will be defined as a plurality of Cas endonuclease complex being attached to the same target or a single Cas endonuclease being attached to a plurality of target nucleic acids.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5-7, 9-11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber (US 20180356410 A1; filed on Jun. 13, 2017) in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS).
Regarding claims 1 and 2, Shuber teaches a method of detecting nucleic acid targets by Cas-guide RNA protection using at least two Cas endonuclease complexes. See Figures 1, 2, 3, 6 and 8, paragraphs [0005]- [0007], [0011] and [0034] and claims 1, 2, 6, 14, and 17.  Shuber further teaches one or both of the Cas9 proteins corresponding to the complexes can be catalytically inactive. See paragraph [0034]. Shuber teaches digesting unprotected nucleic acids using exonuclease to remove nucleic acid regions not of interest. See Figures 1, 3, 6, and 8, paragraphs [0006], [0011] and [0036] and claims 1 and 14. Shuber teaches adaptors (i.e., linkers) comprising primer sites or sequencing adaptors can be ligated to the ends of the targets. See paragraph [0039].
With regard to claim 1, Shuber does not teach deactivating the exonuclease after digestion of unprotected nucleic acids, however Carpenter teaches methods of enrichment of nucleic acid targets using Cas endonuclease complexes and exonuclease digestion with subsequent deactivation, see Example 6 paragraph [0252]. In one aspect, Carpenter utilizes exonucleases as a step prior to amplification. See paragraph [0020] and Example 6 paragraph [0252]. Carpenter teaches various examples of using exonuclease for enriching target sequences prior to PCR amplification or sequencing. See paragraphs [0194] - [0198].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Shuber to deactivate the exonuclease after digestion as taught by Carpenter. One would be motivated to make the suggested modification as nucleic acids not experiencing digestion can be used for subsequent amplification as suggested by Carpenter, see paragraph [0020], and an artisan in the field would recognize it be appropriate to deactivate a nucleic acid cleaving enzyme after its intended use to maximize product yield by minimizing exonuclease-target crosstalk. The suggested modification has reasonable expectancy of success as (1) Shuber and Carpenter specialize in the field of gene-editing using Cas/CRISPR complexes, and (2) enzymatic deactivation is commonly implemented in assays using exonucleases.
With regard to claim 1, Shuber does not teach removing the Cas endonuclease complexes from the at least one target nucleic acid, however Carpenter teaches (para 0164) using a catalytically dead CRISPR/Cas system protein, dCas9/gRNA complex, which binds to targets determined by the gRNA sequence.  The dCas9 bound to the nucleic acid prevents cutting by Cas9 as shown in FIG. 2. For analysis of the protected nucleic acid, Carpenter teaches that following affinity tag capture of the bound nucleic acid-Cas9/gRNA complex, the bound nucleic acid sequences can be eluted from Cas9/gRNA complex by denaturing conditions and then amplified and sequenced.  
 Therefore, it would have been prima facia obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Shuber to remove the Cas endonuclease complexes from the target nucleic acid prior to analysis, as taught by Carpenter.  Shuber teaches different embodiments for analysis of the target, including adapter ligation and sequencing.  The artisan of ordinary skill would be motivated to make the obvious modification of removing Cas9 bound to the target nucleic acid of Shuber because Carpenter teaches to remove the protecting Cas9 protein prior to amplification and sequence analysis of the target (see FIG. 2). 
Regarding claim 5, Shuber teaches limitations of claim 1, from which 5 depends and which have been set forth previously in this office action and are fully incorporated here.  Shuber teaches using the Cas endonuclease complexes to protect the nucleic acid target, therefore, reading on at least one protected nucleic acid comprises the target. See Figure 3 and paragraphs [0032] - [0036].
Regarding claims 6-7, Shuber teaches limitations of claim 1, from which 6 depends (and 7 depends from 6) and which have been set forth previously in this office action and are fully incorporated here. Shuber teaches using Cas endonuclease complexes to target different locations on the target nucleic acid; the Cas endonuclease complexes comprise a first Cas9-gRNA complex and a second Cas9-gRNA complex. See Figure 3 and paragraphs [0005] and [0006] and claim 14.
Regarding claims 9-10, Shuber teaches limitations of claim 1, from which 9 depends (and 10 depends from 9) and which have been set forth previously in this office action and are fully incorporated here. Shuber teaches the detection step can include spectrophotometry, sequencing, and fluorescent probe hybridization. See paragraphs [0012], [0016], and [0036], and claims 1,6, 14 and 17.
Regarding claim 11, Shuber teaches limitations of claim 1, from which 11 depends and which have been set forth previously in this office action and are fully incorporated here. Shuber teaches using qPCR amplification. See paragraph [0040]. Shuber does not explicitly teach using qPCR for detection, however, since the reference teaches using qPCR for quantification, it will inherently comprise the step of detection since qPCR requires detection of specific targets prior to quantification.
Regarding claims 14 and 15, Shuber teaches limitations of claim 1, from which 14 depends (and 15 depends from 14) and which have been set for the previously in this office action and are fully incorporated here. Shuber teaches analyzing samples of maternal serum (e.g., for fetal DNA) or a liquid biopsy (e.g., for ctDNA). See paragraphs [0011], [0042] and [0057] and claims 3, and 9- 11.
Regarding claims 16, Shuber teaches limitations of claim 1, from which 16 depends and which have been set forth previously in this office action and are fully incorporated here. 
Shuber does not teach the sample is a non-human animal sample.  
Carpenter further teaches samples can be human and non-human animal. See paragraphs [0010], [0042], [0043] and [0084] - [0099]. In particular, paragraphs [0086] - [0099] describe various types of samples that can be analyzed by the method described by Carpenter. 
 Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Shuber to include the sample of non-human animal taught by Carpenter. One would be motivated to make the suggested modification to optimize the detection method and gene-editing technology to be applicable for a plurality of species, not solely human. The suggested modification would have reasonable expectancy of success as the nucleic acids originating from different species are structurally and functionally equivalent.
Regarding claim 18, Shuber teaches limitations of claim 1, from which 18 depends and which have been set forth previously in this office action and are fully incorporated here. Shuber teaches adding the linkers is achieved via ligation. See paragraph [0039].

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shuber (US 20180356410 A1; filed on Jun. 13, 2017) in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS) as applied to claim 1 above, and in further view of Solstad (WO 2016026574 A1).
Regarding claim 4, Shuber and Carpenter teach the limitations of claim 1, from which 4 depends and which have been set forth previously in this office action and are fully incorporated here. 
Regarding 4, Shuber does not teach digesting only a portion of the unprotected nucleic acids.
Solstad teaches methods of selectively cleaving nucleic acids using exonuclease conditions suitable to digest at least a portion of DNA present in a sample. Solstad utilizes these methods and conditions to remove excess nucleic acid molecules. See paragraph spanning pages 14-15.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Shuber to include the exonuclease conditions taught by Solstad to only digest a portion of target (i.e., unprotected) nucleic acids. One would be motivated to make the suggested modification as the amount of DNA reduced improves the quality of the sample for nucleic acid sequence analysis reactions as suggested by Solstad, see page 15 paragraph 2.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber (US 20180356410 A1; filed on Jun. 13, 2017) in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021) as set forth in claim 1 above, and in further view of Yates (US 20180100147 A1; published Apr. 12, 2018)
Regarding claims 12 and 13, Shuber and Carpenter teach the limitations of claim 1, from which 12 depends (and 13 depends from 12) and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claims 12 and 13, Shuber does not teach a washing step being performed before ligating linkers (i.e., adaptors) to the sample.
Yates teaches methods of using Cas9-gRNA complexes to target nucleic acid sequences for subsequent sequencing and further teaches washing steps before ligating adapters the targets. In another embodiment, Yates teaches exonucleases are used for digestion. See paragraphs [0004], [0189] - [0201] and [0215] - [0219].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Shuber to include a washing step before the ligation of linkers/adapters/adaptors as taught by Yates, see paragraph [0004]. One would be motivated to make the suggested modification as performing extensive washing step are used to purify the sample of digested or foreign molecules as suggested by Yates, see paragraph [0004]. The suggested modification has reasonable expectancy of success as washing steps to purify a sample is a commonly practiced step in nucleic acid targeting and/or detection.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuber (US 20180356410 A1; filed on Jun. 13, 2017) in view of Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS) as set forth for claim 1 above, and in further view of Peter (US 20170044592 A1; published Feb. 16, 2017 and cited on the 03/19/2021 IDS).
Regarding claims 3 and 17, Shuber and Carpenter teach the limitations of claim 1, from which 3 and 17 depend and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claims 3 and 17, Shuber does not teach (1) more than two Cas endonuclease complexes used to protect the target nucleic acid and (2) tiling a plurality of Cas endonuclease complexes to the target nucleic acid.
Peter teaches a method of fragmenting genomic DNA using a plurality of Cas9-gRNA complexes comprising a Cas9 protein and a set of at least 10 Cas9-associated gRNAs that are complementary to different, pre-defined, sites in a genome. Peter also teaches adding adapters to the ends of the fragmented DNA. See Abs and paragraphs [0052] and [0055].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Shuber to tile the target nucleic acid using a plurality of Cas endonuclease complexes used in method taught by Peter, see paragraph [0052]. One would be motivated to make the suggested modification as one could target a plurality sites of interest on a single nucleic acid sequence as suggested by Peter, see paragraph [0050].

Response to Arguments
The response traverses the rejections under 35 USC 103 over Shuber in view of Carpenter.  The response asserts that Shuber does not report releasing the Cas endonuclease from the target nor attaching linkers to the ends of the released target nucleic acid.  The response asserts that Carpenter cannot remedy the deficiencies of Shuber because Carpenter also do not report releasing Cas endonucleases from protected targets in order to attach linkers, but rather reports methods of target depletion in which Cas endonucleases are used to cleave target sequences that need to be removed from the sample. The response further asserts that Solstad, Yates, and Peter do not remedy the deficiencies of Shuber and Carpenter.  These arguments have been thoroughly reviewed but were not found persuasive because Carpenter teaches an embodiment where a catalytically inactive Cas9 protein (dCas9) is used to protect a nucleic acid from cleavage. Carpenter teaches that following affinity tag capture of the bound nucleic acid-dCas9/gRNA complex, the bound nucleic acid sequences can be eluted from dCas9/gRNA complex by denaturing conditions and analyzed by amplification and sequencing.  It would have been obvious to the ordinary artisan, given the teachings of Carpenter, that removal of Cas9 would be useful for the purpose of analysis of the nucleic acid.  Carpenter specifically teaches removing the protecting dCas9 protein before amplification and sequencing a nucleic acid of interest.  As set forth in MPEP 2123 I: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contained”.  For the reasons made of record above, the rejection is maintained and applied to the newly amended claims.  

Double Patenting
Claims 1, 2, and 5-7, 9, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10081829 B1 in view of Shuber (US 20180356410 A1; filed on Jun. 13, 2017) and Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS).
Regarding claim 1 and 2, claims 1-18 of patent ‘829 recite the steps of a method of detecting a nucleic acid using at least two Cas endonuclease gRNA complexes to protect the target nucleic acid, digesting unprotected nucleic acids with exonuclease and detecting at least one protected nucleic acid.
 ‘829 does not recite (1) deactivating the exonuclease after at least a portion of the unprotected nucleic acid is digested (2) removing the Cas endonuclease complexes from the at least one target nucleic acid and (3) adding linkers to the ends of the target nucleic acid.
Carpenter teaches methods of enrichment of nucleic acid targets using Cas endonuclease complexes and exonuclease digestion with subsequent deactivation, see Example 6 paragraph [0252]. In one aspect, Carpenter utilizes exonucleases as a step prior to amplification. See paragraph [0020] and Example 6 paragraph [0252]. Carpenter teaches various examples of using exonuclease for enriching target sequences prior to PCR amplification or sequencing. See paragraphs [0194] - [0198].
Carpenter teaches removing the Cas endonuclease complexes from the at least one target nucleic acid.  Carpenter teaches (para 0164) using a catalytically dead CRISPR/Cas system protein, dCas9/gRNA complex, which binds to targets determined by the gRNA sequence.  The dCas9 bound to the nucleic acid prevents cutting by Cas9 as shown in FIG. 2.  For analysis of the protected nucleic acid, Carpenter teaches that following affinity tag capture of the bound nucleic acid-Cas9/gRNA complex, the bound nucleic acid sequences can be eluted from Cas9/gRNA complex by denaturing conditions and then amplified and sequenced.  
Shuber teaches adaptors (i.e., linkers) comprising primer sites or sequencing adaptors can be ligated to the ends of the targets. See paragraph [0039].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of ‘829 to (1) a method of enriching nucleic acid targets using Cas endonuclease complexes and exonuclease digestion with subsequent deactivation as taught by Carpenter, (2) remove the Cas endonuclease complexes from the at least one target nucleic acid  as taught by Carpenter and (3) attach linkers to the ends of target nucleic acids as taught by Shuber. One would be motivated to make the suggested modification as (1) an artisan in the field would recognize it be appropriate to deactivate the exonuclease after digestion as taught by Carpenter; (2) one would be motivated to make the obvious suggested modification of removing dCas9/gRNA complex bound to the target nucleic acid for the purpose of analyzing the target, as taught by Carpenter, see FIG. 2.  An artisan in the field would recognize it be appropriate to use denaturing conditions to remove the Cas9 endonuclease that is bound to the nucleic acid thereby isolating the target nucleic acid and (3) It would have been obvious to the ordinary artisan, given the teachings of Shuber that adding linkers (adapters) to the ends of the target nucleic acid, would be useful for the purpose of detection and analysis of the nucleic acid.
Regarding claim 5, claims 1-18 of patent ‘829 recite at least one protected nucleic acid comprises the target.
Regarding claims 6-7, claims 1-18 of patent ‘829 recite the first Cas endonuclease complex comprises a first Cas9 protein complexed with a first guide RNA, and the second Cas endonuclease comprises a second Cas9 protein complexed with a second guide RNA.
Regarding claims 9-10, claims 1-18 of patent ‘829 recite the detection step can include spectrophotometry, sequencing, and fluorescent probe hybridization. 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10081829 B1 in view of Shuber (US 20180356410 A1; filed on Jun. 13, 2017) and Carpenter (WO 2016100955 A2; published June 23 2016 and cited on the 03/19/2021 IDS), as applied to claims 1, 2, 5-7, 9-10 above, and further in view of Solstad (WO 2016026574 A1; published Feb. 25, 2016).
Regarding claims 4, claims 1-18 of ‘829 recite substantially all of the unprotected nucleic acids are digested. 
‘829 does not recite digesting only a portion of the unprotected nucleic acids.
Solstad teaches methods of selectively cleaving nucleic acids using exonuclease conditions suitable to digest at least a portion of DNA present in a sample. Solstad utilizes these methods and conditions to remove excess nucleic acid molecules. See paragraph spanning pages 14-15.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of ‘829 to include the exonuclease conditions taught by Solstad to only digest a portion of target (i.e., unprotected) nucleic acids. One would be motivated to make the suggested modification using the exonuclease to digest and deactivate the unprotected nucleic acids, thereby reducing the amount of DNA and improving the quality of the sample, making it easier to enrich nucleic targets using endonuclease complexes as suggested by Carpenter. It would have been obvious to the ordinary artisan, given the teachings of Solstad and Carpenter, once the target nucleic acid is isolated, it is obvious to remove the catalytically inactive Cas9 and add linkers (adapters) to the ends of the target nucleic acid as taught by Shuber (para [0039]), for the purpose of detection and analysis of the nucleic acid as suggested by Solstad (pg. 15, papa 2).

Response to Arguments
The response does not traverse the rejections under Obviousness type Double Patenting.  The rejections are maintained and applied to the newly amended claims for the reasons set forth above. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI INDULAL PAREKH whose telephone number is (571)272-9234. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I.P./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/
Primary Examiner, Art Unit 1634